Citation Nr: 0104023	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-03 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 29, 1991 for 
the award of a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1961 to December 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for a cardiovascular disability to 
include arteriosclerotic heart disease and hypertension.  In 
February 1995, the Board denied service connection for 
organic heart disease to include essential hypertension.  In 
September 1996, the United States Court of Veterans Appeals 
(presently the United States Court of Appeals for Veterans 
Claims (Court)) vacated the Board's decision and remanded the 
veteran's appeal to the Board for further action.  In May 
1997, the Board remanded the veteran's claim to the RO for 
additional action.  

In August 1997, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
January 1998, the RO granted service connection for 
arteriosclerotic heart disease with hypertension and coronary 
artery bypass graft residuals; assigned a 30 percent 
evaluation for that disability for the period between May 29, 
1991 and January 30, 1994; granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based upon a period 
of convalescence following the veteran's coronary artery 
bypass graft procedure for the period between January 31, and 
February 28, 1994; assigned a 100 percent schedular 
evaluation for the period between March 1, 1994 and February 
28, 1995; assigned a 30 percent evaluation for the period 
between March 1, 1995 and April 16, 1997; granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 based 
upon a period of convalescence following the veteran's 
hospitalization for the period between April 17 and May 31, 
1997; assigned a 100 percent schedular evaluation for the 
period between June 1 and November 30, 1997; and assigned a 
30 percent evaluation effective on and after December 1, 
1997.  In March 1998, the veteran was afforded a hearing 
before a VA hearing officer.  On July 1, 1998, the RO 
increased the evaluation for the veteran's post-operative 
cardiovascular disability from 30 to 60 percent and 
effectuated the award as of December 1, 1997.  On July 27, 
1998, the RO, in pertinent part, granted a total rating for 
compensation purposes based on individual unemployability and 
effectuated the award as of December 1, 1997.  In March 2000, 
the veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  In April 2000, the 
Board established May 29, 1991 as the effective date for the 
award of a 60 percent evaluation for arteriosclerotic heart 
disease with hypertension and coronary artery bypass graft 
residuals and remanded the issue of an effective date prior 
to December 1, 1997 for the award of a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.  

In August 2000, the RO established May 29, 1991 as the 
effective date for the award of a total rating for 
compensation purposes based on individual unemployability.  
The veteran is currently represented in this appeal by James 
W. Stanley, Jr., Attorney.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Service connection is in effect solely for 
arteriosclerotic heart disease with hypertension and coronary 
artery bypass graft residuals evaluated as 60 percent 
disabling.  The veteran's award of service connection was 
effectuated as of May 29, 1991.  

3.  In August 2000, the RO assigned May 29,1991 as the 
effective date for the award of the veteran's total rating 
for compensation purposes based on individual 
unemployability.  


CONCLUSION OF LAW

An effective date prior to May 21, 1991 may not be assigned 
for the award of a total rating for compensation purposes 
based on individual unemployability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In January 1998, the RO established service connection for 
arteriosclerotic heart disease with hypertension and coronary 
artery bypass graft residuals; assigned a 30 percent 
evaluation for that disability; and effectuated the award of 
service connection as of May 29,1991.  In July 1998, the RO 
increased the evaluation for the veteran's post-operative 
cardiovascular disorder from 30 to 60 percent disabling; 
granted a total rating for compensation purposes based on 
individual unemployability; and effectuated both awards as of 
December 1, 1997.  In April 2000, the Board assigned May 29, 
1991 as the effective date for the award of a 60 percent 
evaluation for the veteran's post-operative cardiovascular 
disorder.  In August 2000, the RO established May 29, 1991, 
the effective date for the award of service connection for 
the veteran's sole service-connected disorder, as the 
effective date for the award of service connection for a 
total rating for compensation purposes based on individual 
unemployability.  


II.  Effective Date

The veteran's attorney asserts that the award of a total 
rating for compensation purposes based on individual 
unemployability should be effectuated as of May 29, 1990.  

The Court has determined that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000) and 38 C.F.R. § 3.400 (2000).  The statute 
provides, in pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000).  

The pertinent provisions of 38 C.F.R. § 3.400 (2000) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

In his August 1998 notice of disagreement, the veteran's 
attorney advanced that the veteran's post-operative 
cardiovascular disorder had rendered him unemployable since 
1988.  In his undated Appeal to the Board (VA Form 9) 
received in August 2000, the veteran's attorney stated that 
"the evidence clearly establishes" that the veteran was 
entitled to an effective date for his total rating for 
compensation purposes based on individual unemployability 
"12 months prior to 5-29-91 pursuant to 38 U.S.C. § 5110; 38 
C.F.R. § 3.400."  

The RO effectuated the award of a total rating for 
compensation purposes based on individual unemployability as 
of May 29, 1991, the effective date of the award of service 
connection for the veteran's sole service-connected disorder.  
The veteran's attorney specifically acknowledged at the March 
2000 hearing before the undersigned Member of the Board that 
the veteran was not contesting the effective date for the 
award of service connection for the post-operative 
cardiovascular disorder.  Inasmuch as service connection was 
not in effect for any disorder before May 29, 1991, the Board 
finds that a total rating for compensation purposes based on 
individual unemployability may not be assigned before that 
date.  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis 
v. Brown, 6 Vet App 426, 430 (1994).    Therefore, the 
question turns to whether or not the veteran has presented a 
claim for a VA benefit that has legal merit.  If he has not 
done so, his appeal must be denied. 

The law in this case does not provide for the assignment of a 
total disability rating for any period earlier than the date 
in which service connection was established.  Accordingly, 
the benefit sought on appeal is denied.  


ORDER

An effective date prior to May 29, 1991 for the award of a 
total rating for compensation purposes based on individual 
unemployability is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

